JUDGMENT
THIS CAUSE having been commenced at the instance of the Government of the United States of America against the above-named Respondent for the purpose of ascertaining the sum to be paid by the said Government as compensa*78tion in respect of the lands and premises hereinafter described, said lands being required for PUBLIC PURPOSES, AND the Registrar of Titles for the United States Naval Station, Tutuila, under the provisions contained in the Ordinance No. 20-1900, to regulate the acquisition of land by the Government of the United States for PUBLIC USES, having given due and proper notice to the Respondent herein, and proceedings before said Registrar having been regularly taken in the premises, whereupon the Registrar of Titles at the request of the parties hereto, did satisfactorily adjust the acceptances and tenders of the parties, and did, on the 13th day of December, 1902, A.D., report to this Court, which said Report is now on file, recommending the Government be declared the proprietor of said lands and premises upon payment of the sum of $400.00, with interest and costs, IT IS NOW, THEREFORE, ORDERED AND ADJUDGED as follows; to wit:—
1. That the Government of the United States of America shall pay to the Respondent the sum of $400.00 (Four Hundred Dollars), together with interest thereon at the rate of eight per cent (8%) per annum from the 7th day of March in the year 1901, A.D. to the 10th day of December, 1902, A.D., amounting to $56.26, and shall pay costs of Attorney, Arbitration, Registrar’s and High Court costs, amounting to $70.50, said sums making a total of $526.76, in consideration of the release of all claims and demands of the said Respondent to said land and premises.
2. That in consideration of the payment by the said Government of the said sum of $526.76, as aforesaid, the Government of the United States of America be, and the same is hereby declared, the Proprietor of ALL THAT PIECE OR PARCEL OF LAND SITUATE IN FAGATOGO IN THE UNITED STATES NAVAL STATION, TUTUILA, AND BEING CALLED OR *79KNOWN AS “GAUTAVAI”, STARTING at a point on the boundary line of land agreed by the Samoan landowners of Fagatogo aforesaid, to be surrendered and sold to the United States Government, being the southeastern corner of land called “Faleulu”, sold to said Government by one Tiumalu, and following the eastern boundary of said land “Faleulu” northerly, bearing 40 degrees 15 minutes, distance 64 feet; thence bearing 172 degrees 45 minutes, distance 45 feet; thence following the southern boundary of land “Faleseu”, sold by the said Fanene to the said Government, in an easterly direction to the northwestern corner of land of said Government, called “Faletoi”, acquired from Paul Leonard; thence running southerly along the western boundary of said land “Faletoi”, bearing 157 degrees 15 minutes, distance 66 feet, to land of Afoa, called “Soala”; thence running southwesterly along northwestern boundary of said land “Soala”, bearing 60 degrees 45 minutes, distance 82 feet, to an orange tree, and stake on said agreed boundary line; thence following westerly said agreed boundary line, bearing 276 degrees 6 minutes, distance 64 feet to the starting point.
The Registrar of Titles is hereby directed to issue a Certificate of Title to said land in favor of said Government, according to said Order and Judgment.
GIVEN under my hand and the seal of the Court on this 15th day of December in the year 1902 A.D.